Citation Nr: 9920429	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-08 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for 
degenerative joint disease of the dorsal spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active naval service from October 1951 to 
February 1971.

This appeal arises from a July 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in pertinent part, denied the 
veteran's claim for a compensable rating for degenerative 
joint disease of the dorsal spine.

The veteran's appeal was once previously before the Board, in 
October 1996, at which time the issue on appeal was remanded 
to the RO for additional evidentiary development.  That 
development has been completed and the claims file returned 
to the Board for further review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The degenerative joint disease of the veteran's dorsal 
spine is manifested by slight, if any, limitation of motion 
of the thoracic/dorsal spine; the pain reported by the 
veteran is not productive of any additional functional 
impairment beyond that described above.


CONCLUSION OF LAW

The criteria for a compensable rating for degenerative joint 
disease of the dorsal spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.19, 4.24, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5291 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased rating for 
degenerative joint disease of the dorsal spine.  Since this 
condition was previously service connected and rated, and the 
veteran is asserting that a higher rating is justified due to 
an increase in severity of the disability, his claim must be 
deemed "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Caffrey v. Brown, 6 Vet.App. 377, 381 (1994).  
Under these circumstances, pursuant to its duty to assist, 
the VA may be required to provide a new medical examination 
to obtain evidence necessary to adjudicate the increased 
rating claim.  Id., citing Proscelle v. Derwinski, 2 Vet.App. 
629, 632 (1992).  This obligation was satisfied by the 
January 1998 examination at the VA Medical Center (VAMC) in 
North Chicago, Illinois, described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  However, the Board must also 
consider the history of the veteran's injury, as well as the 
current clinical manifestations of its residuals and the 
overall effect that the disability has on the earning 
capacity of the veteran.  See 38 C.F.R. § 4.2.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service medical and personnel records indicate 
that he was on active duty for a period of approximately 20 
years.  The veteran's pre-enlistment medical examination 
report, prepared in October 1951, shows no evidence of any 
back condition, nor does the report of medical history 
prepared by the veteran at that time.  There is no indication 
of any treatment for a back or spine condition at any time 
during the veteran's active Navy service, and his pre-
retirement (Fleet Reserve) physical, in January 1971, found 
no spine symptoms or abnormality.  The only condition of note 
(other than perforated eardrums) was "nonprogressive 
numbness of [the] left thigh[,] etiology unknown."  At the 
veteran's initial VA examination, in February 1972, X-rays 
revealed "minimal degenerative arthritic change" of the 
dorsal spine, and service connection for degenerative 
arthritis of the dorsal spine was granted in February 1972.  
VA hospitalization and treatment records dating from 1993 to 
present document regular complaints of lumbar pain and 
impairment of function, and occasional complaints of cervical 
spine or neck pain, but do not note pain or limitation of 
motion of the dorsal/thoracic spine.  

As noted in the introduction, the Board's October 1996 remand 
directed the RO to perform additional evidentiary 
development.  This was to include an examination "to 
determine the nature and severity of . . . degenerative joint 
disease of the dorsal spine."  Range of motion studies and 
an assessment of disability or impairment secondary to pain, 
if any, were also to be conducted.  The Jackson, Mississippi, 
RO ordered such an examination in May 1997, including in its 
request the verbatim language of the Board's remand as to the 
purpose and scope of the examination.  The requested 
examination was ultimately performed at the North Chicago 
VAMC in January 1998, after the veteran had returned to 
Illinois from Mississippi.  The examining orthopedist 
indicated that he reviewed the veteran's Navy and post-
service medical records, noting that there was no indication 
of a dorsal spine injury during or following active duty, or 
of thoracic pain over the prior 15 years.  The Board notes 
that the veteran reported pain in the back generally, 
extending from the lower back to between the shoulders, at 
his hearings at the Chicago RO in December 1993 and May 1995.

At the examination, the veteran reported pain in the low 
back.  The examiner noted a mild list of the spine to the 
left in the L3-L4 region, with lumbar muscle spasm, but no 
evidence of any curvature or scoliosis in the thoracic spine.  
The veteran was able to bend forward to bring his fingertips 
to his knees, and was able to rotate the thoracic spine 30 
degrees, which the examiner reported "is considered within a 
normal limit for a 64 year old man."  The veteran reported 
"mild diffuse tenderness" of the paravertebral muscles of 
the thoracic spine, but no spasm was noted.  X-rays taken at 
the time of the examination showed compression deformity of a 
dorsal vertebra, which the examiner attributed to the 
veteran's severe osteoporosis, and calcified discs of the 
lower dorsal spine.  The examiner's final diagnosis was 
severe osteoporosis and osteopenia involving the thoracic and 
lumbar spine, secondary to severe pulmonary disease.  This 
assessment was based on the examiner's conclusion that the 
veteran's pulmonary disease had "limited his activity to the 
point that his bones have atrophied from disuse."  The 
examiner further reported that there was no pain on range of 
motion testing of the thoracic spine and no crepitation noted 
on examination of the spine.

Limitation of motion of the dorsal spine is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5291.  Under this 
code, a 0 percent rating is assigned where the limitation of 
motion is deemed slight, while a 10 percent rating is 
appropriate for moderate or severe impairment.  The veteran's 
degenerative joint disease may also be rated as degenerative 
arthritis.  Degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint or group of minor joints "affected by 
limitation of motion."  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (emphasis added).

Based on the record of prior VA treatment and examination, 
with particular attention to the VA examination of January 
1998, the Board concludes that there is no basis for a 
finding of more than slight limitation of motion of the 
dorsal spine.  Indeed, as of the January 1998 examination, 
there appears to be no limitation of motion of the dorsal 
spine.  In evaluating the medical evidence under the VA's 
Schedule for Rating Disabilities, it is unclear whether the 
veteran's dorsal spine condition manifests pain.  As noted 
above, the objective findings elicited at the time of the 
January 1998 VA examination indicates "diffuse tenderness," 
but no evidence of arthritis involving the thoracic spine or 
of any spasm.  Even if this tenderness is attributed to the 
veteran's service-connected condition, however, there appears 
to be no related functional limitation or impairment of the 
dorsal spine.  Therefore, the Board concludes that the 
evidence simply does not support the assignment of an 
increased schedular evaluation for the veteran's dorsal spine 
disability.  See DeLuca v. Brown, 8 Vet.App. 202 (1996); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1996).

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996).  In the present case, the Board notes 
that there has been no assertion or showing that the 
veteran's service-connected dorsal spine condition has caused 
any interference with employment or necessitated any periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards" and need not remand this matter to the RO for 
consideration.  See Bagwell, 9 Vet.App. at 338-339; Shipwash 
v. Brown, 8 Vet.App. 218, 227 (1995).



ORDER

An increased (compensable) rating for degenerative joint 
disease of the dorsal spine is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

